—Order, Supreme Court, New York County (William Davis, J.), entered October 27, 1994, which denied plaintiff’s motion for partial summary judgment on the issue of liability under Labor Law § 240 (1), granted defendant’s cross motion for partial summary judgment dismissing plaintiff’s cause of action arising under Labor Law *206§ 240, and, upon a search of this record, dismissed plaintiffs common-law negligence cause of action, unanimously affirmed, without costs.
Plaintiff, a handyman, allegedly injured while repairing a permanent staircase, has no cause of action under Labor Law § 240 (1) because a permanent staircase is not a scaffold, ladder or other elevation related safety device (Pennacchio v Tednick Corp., 200 AD2d 809), and his work did not involve "risks related to elevation differentials” requiring the furnishing or erection of such a device (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514). Nor does plaintiff have a cause of action under Labor Law § 241 (6), there being no showing that a violation of a safety regulation promulgated thereunder was the proximate cause of the accident. Plaintiff fares no better under Labor Law § 200 or in common-law negligence since an owner of real property has no responsibility to one hurt through a dangerous condition that he has undertaken to fix (McCullum v Barrington Co. & 309 56th St. Co., 192 AD2d 489). Concur— Murphy, P. J., Kupferman, Asch, Nardelli and Tom, JJ.